Citation Nr: 1030659	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant is the surviving spouse of the Veteran.  The 
Veteran served with the Regular Philippine Scouts from February 
1941 to October 1942 and February 1945 to June 1946.  The Veteran 
was a prisoner of war (POW) from April 1942 to October 1942.  It 
was determined in an Administrative Decision in October 2003 that 
the Veteran forfeited his benefits for the period prior to 
December 1944 by serving with the Japanese sponsored and 
controlled Bureau of Constabulary.  Therefore, the Veteran's 
surviving spouse can only be eligible for death benefits based on 
the period of service served during February 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In November 2008, the Board remanded this claim for additional 
development.  That development having been completed, the claim 
is now ready for appellate review.

The Board notes that the Appellant claims that the Veteran was a 
former prisoner of war (POW) and that POW presumptive provisions 
should be applied; therefore entitling the Appellant to service 
connection for cause of the Veteran's death from pulmonary edema 
due to hemorrhagic shock due to parietal tumor, probably 
malignant.  However, as stated previously, the Veteran's 
surviving spouse is only eligible for death benefits based on the 
period of service served during February 1945 to June 1946.  The 
Veteran was not a POW during the period of February 1945 to June 
1946 and therefore not entitled to POW presumptive provisions.

Furthermore, the Board notes that the Appellant has claimed there 
was clear and unmistakable error (CUE) in the March 2004 rating 
decision that denied service connection for cause of the 
Veteran's death.  The CUE claim was denied in a November 2009 
rating decision and the Appellant has not appealed.  Therefore, 
that claim is not before the Board at this time.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for the cause 
of the Veteran's death was denied in a rating decision in March 
2004.  The Appellant was notified in writing of the decision, but 
she did not initiate an appeal within the applicable time limit.

2.  The evidence submitted since the March 2004 rating decision, 
pertinent to the claim for entitlement to service connection for 
the cause of the Veteran's death, is cumulative and redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision, which denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  Evidence received since the March 2004 rating decision is not 
new and material, and the Appellant's claim for service 
connection for the cause of the Veteran's death is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In the present case, a July 
2009 letter informed the Appellant specifically that she should 
send evidence regarding medical evidence linking the Veteran's 
death to service or showing the Veteran's hemorrhage began within 
a year from service discharge, which satisfies the requirements 
of Kent.  

The United States Court of Appeals for Veterans Claims (Court) 
recently held in Hupp v. Nicholson, 21 Vet.App. 342 (2007), that 
when adjudicating a claim for Dependency Indemnity Compensation 
(DIC), VA must perform a different analysis depending upon 
whether a Veteran was service connected for a disability during 
his or her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected at 
the time of his or her death, (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The Appellant 
received letters conforming to Hupp standards in July 2009 and 
November 2009.

There is no indication that the Appellant has any evidence in her 
possession that is needed for full and fair adjudication of this 
claim, and the Board finds that the notification requirements of 
the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2009, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Appellant prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Appellant in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained private 
treatment records.  However, the Veteran's service treatment 
records could not be located, presumably as a result of the 1973 
fire at the National Personnel Records Center (NPRC).  In cases 
in which the Veteran's service medical records are missing and 
are presumed to have been destroyed in the July 1973 fire at the 
NPRC, the VA has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The RO submitted requests for records during the time of the 
Veteran's active service.  No results were found.  The RO 
notified the Appellant in May 2008 of the inability to obtain the 
records in accordance with 38 C.F.R. § 3.159(e).  The Appellant 
was given the opportunity to send the VA any further evidence she 
had pertaining to her claim.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Appellant is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for the Cause of the 
Veteran's Death

Notwithstanding determinations by the RO that new and material 
evidence has not been received to reopen the Appellant's claim, 
it is noted that on its own, the Board is required to determine 
whether new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for the cause of the 
Veteran's death was denied by a March 2004 rating decision, at 
which time the RO found that there was no evidence the Veteran's 
cause of death was related to his military service.  The 
Appellant was notified of her right to appeal that decision in 
March 2004.  The Appellant did not file a timely notice of 
disagreement with that rating decision and accordingly, the March 
2004 rating decision became final when the Appellant did not 
perfect her appeal within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, the Appellant's 
claim for service connection for the cause of the Veteran's death 
may only be opened if new and material evidence is submitted.

In this instance, since the March 2004 rating decision denied the 
claim on the basis that the evidence did not show that the 
Veteran died from a cause related to his military service, the 
Board finds that new and material evidence would consist of 
medical evidence showing the Veteran died as a result of a 
disorder related to military service.  

Additional evidence received since the March 2004 rating decision 
consists of duplicate private treatment records.  The Board is 
unable to conclude that this evidence constitutes new and 
material evidence to reopen the claim.  More specifically, this 
evidence does not establish or is not in any way probative as to 
whether the Veteran died from a disorder that was related to his 
time in service.

Therefore, the Board has no alternative but to conclude that the 
additional evidence and material received in this case does not 
relate to an unestablished fact necessary to substantiate the 
claim, and thus is not material.  It is not material because it 
does not show that the Veteran's death occurred as a result of a 
disorder related to service, and does not raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
Appellant's application to reopen the claim for service 
connection for the cause of the Veteran's death is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


